McKAY, Circuit Judge,
concurring in part and dissenting in part:
I dissent from the en banc conclusion and adhere to the views expressed by Chief Judge Markey in his opinion for the original three-judge panel which is being simultaneously published. If the court had adhered to those views it would not have been necessary to reach the issues treated in Part III of today’s majority opinion. Inasmuch as the court has reached the issues discussed in Part III, I wish to express my concurrence in that portion of the opinion.
The three-judge panel opinion by Chief Judge Markey of the United States Court of Customs and Patent Appeals, which is referred to above by Judge McKay, is as follows:
Before McWILLIAMS and WILLIAM E. DOYLE, Circuit Judges, and MARKEY, Chief Judge.*
MARKEY, Chief Judge.
Appeal from a judgment of the United States District Court for the Eastern District of Oklahoma, 410 F.Supp. 848 (E.D¡ Okl.1976), holding valid an easement enjoyed by the City of McAlester over lands owned by the Choctaw and Chickasaw Nations, and denying declaratory and injunc-tive relief sought by the United States. We reverse and remand.

Background

At the request of the Secretary of the Interior, the United States brought this action, in its own right and, in its fiduciary capacity, on behalf of the Choctaw and Chickasaw Nations against the City of McAlester, a/k/a City of South McAlester, (McAlester) and certain named and unnamed defendants. The United States sought: (1) a judicial determination that an easement over tribal lands for the purpose of a watershed, basin, and waterworks system obtained by McAlester on January 31, 1903, was invalid; (2) to quiet title in the Choctaw and Chickasaw Nations to the tribal lands in question; (3) an injunction against McAlester preventing it from issuing permits, leases, licenses, and otherwise using the tribal lands without authority; and (4) damages for unauthorized use of the lands. Jurisdiction was under 28 U.S.C. § 1345.1
The lands in question are owned jointly by the Choctaw and Chickasaw Nations. *58The Choctaw Nation acquired rights in those lands by virtue of the Treaty at Dancing Rabbit Creek, 7 Stat. 333 (1830), and a subsequent patent of March 23, 1842. The Chickasaw Nation holds rights in the lands pursuant to the Treaty of January 17, 1837, 11 Stat. 573 and the Treaty of June 22, 1855, 11 Stat. 611. Historical precursors to those treaties will be discussed infra.
On January 21, 1903, a federal territorial court for the district of Oklahoma entered a judgment, City of South McAlester v. The Choctaw and Chickasaw Nations of Tribes of Indians, No. 3293 (C.D.Ind.Terr.1903), granting McAIester the easement here involved. The easement included 2535.8 acres and was for:
[T]he purpose of a watershed and basin and erecting, maintaining and using a waterworks system for. said plaintiff, the City of South McAIester, to have and to hold and possess said easement so long as the same shall be used for the purposes heretofore set out.
The Choctaw and Chickasaw Nations received $6,515.00 for the easement. The only document found concerning that judgment, styled “Condemnation Proceedings,” recites that the named parties in that action were the City of South McAIester and the Choctaw-Chickasaw Nations, appearing through their attorneys, who executed a stipulation for judgment granting McAIes-ter the easement. No mention is made of the United States as a party to that action.
In 1950, the Choctaw-Chickasaw Nations brought an action in the United States District Court for the Eastern District of Oklahoma against McAIester, seeking to quiet title to the same 2535.8 acres involved here. The Choctaw-Chickasaw Nations also sought, as the United States does here, to have the 1903 condemnation action declared void. In early 1951, the Choctaw Nation’s motion to join the United States as a party defendant was granted. A supplemental complaint was filed and served on the United States. On April 13, 1951, the United States moved to dismiss, on the ground that it had not consented to be sued. On May 9, 1952, that motion was granted and the case was dismissed with respect to the United States.2 The case with respect to McAIester proceeded to a judgment determining that the Choctaw-Chickasaw Nations were fee simple owners of the lands in question, subject to the easement held by McAlester. The Choctaw and Chickasaw Nations v. City of McAlester, Oklahoma, No. 2781-Civil (E.D.Okl. Sept. 10, 1952).
In 1970,3 McAlester began permitting these uses for the easement:
1. Leasing to individuals including J. T. Hall, a/k/a Joe Turner Hall, Earnest Berry, Phillip Orlandees, Don Ketcham, and Joe Whitefield, for the purpose of growing, cultivating, gathering, baling, and related efforts designed toward obtaining and selling hay;
2. Permitted and encouraged Jim Burrows and Charley Chiusana to occupy residences upon the McAIester watershed, which residences were placed there by the City of McAIester;
3. Leasing parcels of subject real estate to utility companies for the purpose of building antennas;
*594. Issuing hunting, fishing and grazing permits upon and over the subject real property;
5. Erecting archery shooting ranges, and picnic areas; and
6. Partitioning the subject property with fences. [410 F.Supp. at 851-52.]
McAlester says its revenue from leases, permits, and licenses, defrays the costs of maintaining the area. Neither the Choctaw-Chickasaw Nations nor the United States have received any such revenue.
At the request of the Choctaw-Chickasaw Nations, the United States filed the present action in 1975. Following a nonjury trial, the court issued its order on February 17, 1976, holding: (1) that the Choctaw-Chickasaw Nations are fee simple owners of the lands in question, subject only to the easement held by McAlester; (2) that the easement is valid; and (3) that the listed uses are consistent with the primary purpose for the easement, i. e., as a watershed and basin.

The Arguments

The United States contends that the District Court erred in holding the easement valid because the United States, though indispensable, was not party to the 1903 condemnation proceeding. The United States further contends that, if the easeihent is valid, the present uses of the property are wholly beyond its terms. McAlester argues that the use and enjoyment of an easement contemplates exclusive possession of the land involved, so long as the uses are not inconsistent with the easement’s primary purpose, and that the present uses are not inconsistent with its easement.

The Issue

The dispositive issue is whether the McAlester easement is valid. Ownership of the involved lands is not questioned, and we do not reach the issue of whether McAles-ter’s uses are consistent with the easement.
OPINION

The 1903 Proceedings

The parties agreed, and the trial court found, that the United States was an indispensable party to the 1903 condemnation proceedings and that its absence therefrom would enable the bringing of this action for a declaration that the easement is invalid. McAlester contends that the burden of proving it was not a party was on the United States, and that the present action is a collateral attack upon the 1903 judgment, requiring that the United States overcome the presumption that the 1903 court had the necessary parties before it, citing Choctaw and Chickasaw Nations v. City of Atoka, 207 F.2d 763 (10th Cir. 1953).
In Atoka the Choctaw-Chickasaw Nations sued the City of Atoka, Oklahoma, to quiet title to a 450.96 acre tract used by Atoka for a water supply, and to invalidate a 1907 condemnation proceeding which had resulted in a judgment, No. 1789, upholding the condemnation and reciting “that no appearance had been entered ‘for any of the claimants of the land sought to be condemned, although notified of this proceeding as required by law * * *.’ ” Emphasis added, 207 F.2d at 764. The courthouse in Atoka having been partially destroyed by fire, some papers of the 1907 proceedings were destroyed and the papers remaining did not themselves show whether the United States was a party. The Atoka court held that: “On a collateral attack on a judgment of a court/of general jurisdiction it will be presumed, unless the contrary affirmatively appears, that all parties to the action were properly served with process.” 207 F.2d at 766. We recognize the salient value of the presumption in aid of the finality of judgments and the termination of disputes. There is, however, an important factual distinction in the present case, effective to rebut the presumption.
In Atoka, the judgment expressly stated that all claimants had been notified “as required by law.” Though we will never know with certainty whether the United States was properly notified, the language of the judgment itself raised a reasonable presumption that it was. In the present case, the 1903 judgment contains nothing *60from which it could be inferred, much less presumed, that the United States was a party to that action, or was notified of it, and the absence of the United States appears affirmatively on the face of the 1903 judgment, as follows:
City of South McAlester, vs. The Choctaw and Chickasaw Nations of Tribes of Indians, No. 3293
CONDEMNATION PROCEEDINGS
On this 21st, day of January, 1903 * * * the plaintiff, City of McAlester, * * * and the defendants, the Choctaw and Chickasaw Nations * * * and thereupon a stipulation heretofore entered into be [sic] and between said parties hereto was presented and ordered filed * * * to wit:
“Stipulation for Judgment”
“Comes the defendants, the Choctaw and Chickasaw Nations, and stipulate to the plaintiff, the City of South McAles-ter, as follows:
* * * *
“It is further * * * agreed that of said sum, the sum of $1,628.75 * * * shall be paid to the Treasurer of the Chickasaw Nations * * * and that the sum of $4,886.25 * * * shall be paid to the Treasurer of the Choctaw Nation * * *.
“Executed in triplicate on this twenty-first day of January, 1903.
Wm. Costigan, Attorney for City of South McAlester. Mansfield, McMurray & Cornish Attorneys for Choctaw and Chickasaw Nations.”
And now both parties announce ready for trial, whereupon come a jury as follows, to wit [sic]:
* * * *
“We the jury * * * find the issues in favor of the City of South McAlester, and assess the damages to the Choctaw and Chickasaw Nations at $6,515.00.
* * * *
The judgment continues with the court’s orders referring only to the plaintiff, City of South McAlester, and to the defendants, the Choctaw and Chickasaw Nations. Nowhere is there any mention, by implication, inference or otherwise, that the United States was a party or was notified of the action. The style of the action, the parties named throughout, the recited appearances, the named recipients of the judgment monies, the signatures to the stipulation, the jury verdict, and the court’s orders, all indicate that the only parties to the action were the Choctaw-Chickasaw Nations and McAl-ester.
The United States, faced with the negative burden of proving that it was not a party to the 1903 judgment, has, in our view, adduced the most reasonable and competent evidence possible under the circumstances. Judgments mention only the parties sub judice, not those absent. If judgment papers totally devoid of mention, direct or indirect, of the United States were insufficient, the United States would be estopped from attacking any judgment that did not contain a statement like: “The United States was not a party to these proceedings.” In the present case, where the 1903 judgment papers constituted at least prima facie proof that the United States was neither present nor notified, the burden shifted to McAlester to supply some contrary indication. McAlester introduced no evidence from which it might be inferred or presumed that the United States was a party to, notified of, or in any manner associated with the 1903 judgment.
Accordingly, we agree with the trial court that “the burden placed upon the United States, being a party collaterally attacking a judgment, has been met and that the evidence establishes that the United States was not a party to the condemnation proceedings had by [McAlester] in 1903.” 4 410 F.Supp. at 854.
*61The trial court went on to hold that, although the United States must be deemed absent from the 1903 proceedings, the easement obtained by McAlester in those proceedings was valid. With that conclusion we disagree.

Validity of the Easement

The trial court reasoned that McAlester’s easement was valid because its 1903 condemnation was a lawful exercise of its right of eminent domain. The court’s rationale was that McAlester had the right to condemn the lands, and hence, if the United States had been a party it could not have prevented the condemnation. The court found McAlester’s right to condemn in the Act of March 3, 1901, ch. 832, § 3, 31 Stat. 1084 - (current version at 25 U.S.C. § 357 (1970)), which provides:
Lands allotted in severalty to Indians may be condemned for any public purpose under the laws of the State or Territory where located in the same manner as land owned in fee may be condemned, and the money awarded as damages shall be paid to the allottee. [Emphasis added.]
Section 3 of the Act, relied upon by the trial court, provided authority only for condemnation of allotted lands. United States v. Oklahoma Gas Co., 318 U.S. 206, 214-15, 63 S.Ct. 534, 87 L.Ed. 716 (1943); see also, United States v. 10.69 Acres of Land, 425 F.2d 317, n. 1 (9th Cir. 1970). The statute makes no mention of unallotted lands. The parties are agreed that the lands in question were unallotted and that, accordingly, § 3 of the 1901 Act furnishes no authority for condemnation. The district court was therefore in error.
McAlester argues, however, that it acquired the property “under the authority of the Act of June 28, 1898, 30 Stat. 495, commonly called to the Curtis Bill [Act],” which it says applied to unallotted lands. The United States responds that the condemnation provision of the Curtis Act appears in a section entitled “allotment” and that that provision is shown by subsequent statutes to be applicable to only allotted lands, citing the Act of March 3, 1901, 31 Stat. 1084, § 4, and the Act of March 2, 1899, 30 Stat. 990. The United States further responds that the crucial absence of authority to condemn tribal lands is reflected in 25 U.S.C. § 177, under which conveyances from any Indian Nation are invalid absent a treaty or convention. Other than its broad reliance on the Curtis Act, McAlester supplies no argument refuting the position of the United States.
The statute prohibiting conveyance of tribal lands other than by treaty or convention, 25 U.S.C. § 177 (1970), had its genesis 187 years ago. The first Indian Intercourse Act, Act of July 22, 1790, 1 Stat. 137, provided:
[N]o sale of lands made by any Indians, or any nation or tribe of Indians within the United States, shall be valid to any person or persons, or to any state, whether having the right of pre-emption to such lands or not, unless the same shall be made and duly executed at some public treaty, held under the authority of the United States.
The second Indian Intercourse Act, Act of March 1793, 1 Stat. 329, provided criminal sanctions for negotiation of a treaty or convention without authority from the United States. With minor modifications, the Act was repeatedly reenacted (Act of May 19, 1796, 1 Stat. 469; Act of March 3, 1799, 1 Stat. 743; Act of March 30, 1802, 2 Stat. 139; Act of June 30, 1834, 4 Stat. 729; R.S. § 2116), culminating in the current Act, 25 U.S.C. § 177, which provides, in pertinent part:
No * * * conveyance of lands, or of any title or claim thereto, from any Indian nation or tribe of Indians, shall be of any validity in law or in equity, unless the same be made by treaty or convention *62entered into pursuant to the Constitution. * * *
The 1834 version of that section has been interpreted:
No private person ever could make a lawful purchase of land from any Indian nation residing within the territory and under the protection of the United States. * * * To prevent it, the act of Congress “to regulate trade and intercourse with the Indian tribes * * * ” was passed on the 30th June, 1834, [current § 177] which makes every * * * conveyance from a nation or tribe of Indians altogether void, unless it be made by treaty, pursuant to the Constitution. * * * I cannot think that it applies merely to those Indian tribes who hold their lands by the original Indian title. The words are broad enough to include a tribe holding lands by patent from the United States, and the purpose of the statute manifestly requires it receive that construction. [9 Op.Att’y.Gen. 24, 26 (1857).]
McAlester cites no treaty, convention, or other express authority from the United States, in support of its 1903 condemnation, but relies entirely on the Curtis Act, Act of June 28, 1898, ch. 517, § 11, 30 Stat. 495, which includes:
That all towns and cities heretofore incorporated or incorporated under the provisions of this Act are hereby authorized to secure, by condemnation or otherwise, all the lands actually necessary for public improvements, regardless of tribal lines; and when the same can not be secured otherwise than by condemnation, then the same may be acquired as provided * * * [in] Mansfield’s Digest of the Statutes of Arkansas.
Though the quoted language contains no restriction on the power to condemn either allotted or unallotted Indian lands, that portion of the statute appears as the fifth proviso in section 11 of the Curtis Act. The entire section 11 deals exclusively with the allotment of Indian lands by the Dawes Commission, a circumstance arguing strongly for the view that the power to condemn was limited to allotted lands.
The legislative history of § 11 offers little aid. The Curtis Act was introduced by Representative Curtis of Kansas on February 24, 1898. 31 Cong.Rec. 2154 (1898). The condemnation provision was not in the original bill, but was inserted by the Senate Committee on Indian Affairs. The Committee did not publish a report, but its recommendations were reported on June 6, 1898, at 31 Cong.Rec. 5552. Though discussion was had on several amendments, no discussion was directed to the condemnation provision.5 The debates, however, reveal that Congress considered the United States as having a paramount interest in Indian lands and that Congress was interested in dissolving what it considered corrupt tribal governments and allotting tribal land to individual members of the tribes.
Though legislative history of § 11 offers little aid, a broader view of history sheds light on the congressional intent animating the Curtis ^ct.
Through the Treaty of Hopewell, 7 Stat. 21 (1786) and a subsequent Treaty of December 17, 1801, 7 Stat. 66, the Choctaws granted the United States large tracts of land to serve the westward migration of new settlers. Though the Choctaws continued to live on lands not granted, “the Indians were not considered to own the fee title to the land * * * they did have the right to the exclusive use and occupancy of the land — a right that could be ceded only to the United States.” Choctaw Nation v. *63Oklahoma, 397 U.S. 620, 623, 90 S.Ct. 1328, 1330, 25 L.Ed.2d 615 (1970). The westward march had just begun. Fires of expansion were fueled by the Louisiana Purchase in 1803, and soon a westward relocation of the Indians was proposed. See Choctaw Nation, supra at n. 3. Agreeing to move westward, the Choctaw Nation ceded to the United States, in the Treaty of Doak’s Stand, 7 Stat. 210 (1820), about one-half of its lands in Mississippi in exchange for a tract of land lying west of the Mississippi River and between the Arkansas and Red Rivers. Before the ink on the treaty had dried, however, it was discovered that white settlers already occupied the Choctaw Nation’s new land. 1 F. Cohen, Handbook of Federal Indian Law, ch. 3, 84 (temp. ed. 1940). Signing another treaty, the Treaty of January 20, 1825, 7 Stat. 234, the Choctaw Nation ceded back to the United States lands east of a line marking the present boundary between Arkansas and Oklahoma. Though the Choctaw Nation resisted further moves, the Indian Removal Act of 1830, 4 Stat. 411, and Mississippi’s extension of its laws to Choctaw territory, finally forced the Choctaw Nation to agree, in 1830, to relinquish all its lands east of the Mississippi River and to settle on lands west of the Arkansas Territory. This was accomplished by the Treaty of Dancing Rabbit Creek, 7 Stat. 333 (1830), giving the Choctaw Nation fee simple ownership of the land “while they shall exist as a nation.” A patent issued to the Choctaw Nation on March 23, 1842, confirming their ownership and granting the lands to the Choctaw Nation “to have and to hold the same, with all the rights, privileges, immunities, and appurtenances of whatsoever nature thereto belonging, * * * ‘in fee simple to them and their descendants, to inure to them, while they shall exist as a nation and live on it,’ liable to no transfer or alienation, except to the United States, or with their consent.” See Choctaw and Chickasaw Nations v. United States, 1 Ind. Cl.Comm. 291, 293-94 (1950), aff’d 121 Ct.Cl. 41 (1951). That patent conveyed the lands to the Choctaw tribe as a whole and did not operate for the benefit of individual members of the tribe. See Fleming v. McCurtain, 215 U.S. 56, 30 S.Ct. 16, 54 L.Ed. 88 (1909).
The Chickasaw Nation underwent a similar westward march, finally settling on a portion of the Choctaw lands under the Treaty of January 17,1837,11 Stat. 573 and the Treaty of June 22, 1855, 11 Stat. 611.
Settlers in the Indian Territory were unhappy with their inability to exercise political control over the lands in which they lived and with their inability to obtain title to tribal lands. Harjo v. Kleppe, 420 F.Supp. 1110, 1121 (D.D.C.1976). See also, Choate v. Trapp, 224 U.S. 665, 32 S.Ct. 565, 56 L.Ed. 941 (1912). The settlers “demand[ed] that the communal tenure and tribal governments be abolished in favor of both individual tenure in which the lands could pass freely into white hands and the political reorganization of the Territory into a state.” Harjo, supra at 1121. The settlers’ leading congressional ally was Senator Henry L. Dawes of Massachusetts. At Dawes’ insistance, Congress passed the Dawes Severalty Act, ch. 119, 24 Stat. 388 (Feb. 8, 1887), providing for allotment of reservation land and the purchase of unal-lotted land by the United States for homesteading. If the Five Civilized Tribes were elated by their specific exemption from the Act (§ 8), that elation was short-lived.
Two years later Congress created a commission, Act of March 3, 1893, ch. 209, § 16, 27 Stat. 645, headed by Dawes (then retired from the Senate) to negotiate with the Five Tribes over relinquishment of their title by cession to the United States or by allotment to the Tribes’ members. Despite reluctance to do so, the Choctaws and Chickasaws finally entered into an agreement, the Atoka agreement, with the Dawes Commission on April 23, 1897. That agreement was incorporated in the Curtis Act, providing for forced allotment of Indian lands to tribal members and termination of tribal affairs. See Choctaw Nation v. Oklahoma, supra; Mullen v. United States, 224 U.S. 448 (1912); Choate v. Trapp, supra. The agreement was subsequently modified, in ways not important here, by the Act of July 1, *641902, ch. 1362, 32 Stat. 641. Section 11 of the Curtís Act, the section pertinent herein, provided for those allotments.6
The historical perspective of the Curtis Act thus indicates that it was designed to provide settlers in Indian Territory a means by which they might exercise some control, political and possessory, over the lands in which they lived. To achieve that objective, the Curtis Act, incorporating the Ato-ka Agreement, provided for forced allotment and, within the same section (§ 11), condemnation. If Congress had intended to provide for condemnation of all Indian lands, allotted and unallotted, it would be reasonable to assume that it would have either passed an act specifically providing therefor (cf. supra, note 5) or that it would have included a broad condemnation provision as a separate section of the Curtis Act, and would not have merely included a condemnation provision within the section devoted to allotment.
Moreover, if Congress had provided for unabated, unsupervised condemnation of all Indian lands in general, though it had the inherent power to do so, there would have been a serious question of whether the United States had thereby breached its trust relationship with the Indian tribes.
Accordingly, we are convinced that the Curtis Act contained no authorization for condemnation of unallotted Indian lands. Hence there existed no statutory authorization for condemnation by McAlester in 1903, and the easement obtained by McAles-ter by virtue of the 1903 judgment is invalid.
[The panel would have reversed and remanded.] 7

 Honorable Howard T. Markey, Chief Judge, United States Court of Customs and Patent Appeals, sitting by designation.


. § 1345: Except as otherwise provided by Act of Congress, the district courts shall have original jurisdiction of all civil actions, suits or proceedings commenced by the United States, or by any agency or officer thereof expressly authorized to sue by Act of Congress.


. Before us, McAIester argues that the United States, by refusing to be joined in that action, is bound by the judgment therein. On similar facts, Choctaw and Chickasaw Nations v. Seitz, 193 F.2d 456 (10th Cir. 1951), cert, denied 343 U.S. 919, 72 S.Ct. 676, 96 L.Ed. 1332 (1952), this court held, “By reason of its guardianship and its governmental interest in such lands, the United States would not be bound by a judgment in this action, unless it became a party thereto.” 193 F.2d at 458. See also, Sunderland v. United States, 266 U.S. 226, 45 S.Ct. 64, 69 L.Ed. 259 (1924). Moreover, in introducing the 1952 judgment at trial in the present case, counsel for McAIester stated: “I don’t offer it as an estoppel or anything like that * * *” Transcript at 11. McAlester’s argument on this point is without support in the record or in judicial precedent, and the United States is not bound by the 1952 judgment.


. Also in 1970, the United States brought an action, United States v. Browning, Civil No. 69-214 (E.D.Okl. Feb. 9, 1971), to quiet title to about five acres of the same tribal lands involved here, which McAIester had attempted to convey to a third party. The court declared the Choctaw-Chickasaw Nations the owners of the unallotted five acres and quieted title in them.


. The district court admitted, over McAlester’s objection, an affidavit submitted by the United States and purporting to establish that a search of the Archives disclosed no reference to the 1903 proceedings. We voice neither agreement nor disagreement with the trial court’s admis*61sion of the affidavit, but merely note the court’s statement in Atoka that “[t]he fact that the process or other papers are missing from the files will not overcome the presumption of jurisdiction,” a statement particularly applicable where, as here, the judgment is 74 years old; the papers would have been under the custody of several persons and agencies; and the judgment arose in a period when modern-day conveniences of record-keeping were non-existent.


. The problem of water reservoirs in Indian Territory was specifically raised at the same time through introduction of Senate bill S.3720, 55th Cong., 2d Sess. (1898), which would have enabled cities and towns to construct waterworks for their communities with power to condemn sufficient Indian land for that purpose. That bill was referred to the Senate Committee on Indian Affairs. 31 Cong.Rec. 1756 (1898). S.Rep. No. 696, 55th Cong., 2d Sess. (1898), recommended passage. The bill was passed by the Senate on March 30, 1898, 31 Cong.Rec. 3350 (1898) and referred to the House Committee on Indian Affairs, 31 Cong. Rec. 3445 (1898), which recommended passage. H.R.Rep. No. 1278, 55th Cong., 2d Sess. (1898). The bill was neither passed in the House nor further discussed.


. Congress had provided by statute that the tribal governments were to expire on March 4, 1906. Act of March 3, 1903, ch. 994, § 8, 32 Stat. 1008. As that date approached, however, Congress, by joint resolution, extended the existence of the Five Tribes. Res. 7 of March 2, 1906, 34 Stat. 822. Finally, by the Act of May 27, 1908, ch. 199, 35 Stat. 312, Congress provided “[f]or the removal of restrictions from part of the lands of allottees of the Five Civilized Tribes.” See Seminole Nation of Oklahoma v. United States, 498 F.2d 1368, 204 Ct.Cl. 655 (1974), cert. denied 420 U.S. 907, 95 S.Ct. 825, 42 L.Ed.2d 837 (1975).


. We do not interpret the relief here sought by the United States as being so broad as to deprive McAlester of its source of water. We decide the case on legal principles, leaving to the district court the initial resolution of equities and the design of appropriate remedies.